UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 7, 2011 HIGHLAND BUSINESS SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 001-34642 20-1607874 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 15202 N. 8th Drive, Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (602) 375-0888 Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 8 – Other Events On February 7, 2011 the Board of Directors of the Company authorized a six (6) to one (1) forward split of all outstanding common shares and a corresponding forward increase in the Company’s authorized common stock pursuant to Section 78.209 of the Nevada Revised Statutes. The forward split and increase in authorized common stock will be made effective February 18, 2011. The effect of the forward split was to increase the number of the Company’s common shares issued and outstanding from 6,946,100 to 41,676,600 and to increase the Company’s s authorized common shares from 75,000,000 shares par value $0.001 to 450,000,000 shares par value $0.001. The forward split of the Company’s issued and outstanding common shares is payable upon surrender of existing certificates to the Company’s transfer agent. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. None Exhibit No. Description SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHLAND BUSINESS SERVICES, INC. By: /s/ Rodger D. Spainhower Rodger D. Spainhower, President Date: February 16, 2011 2
